Kincheloe, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
(Stipulation omitted.)
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved and that such values are as follows:

Poplin shirting

Quality B503_4s/2d per yd. net, plus packing
Quality M2032_3s/10d “ “ “ “
Judgment will be rendered accordingly.